Title: From John Adams to Boston Patriot, 10 July 1809
From: Adams, John
To: Boston Patriot


				
					Sirs,
					Quincy, July 10th, 1809.
				
				DESIROUS to inform Congress of every step of my proceedings, I wrote a letter, on the 15th in these words, to the President:Paris, July 15, 1781.Sir,I have the honor to enclose a copy of a letter to the Comte De Vergennes, and of certain articles and their answers.The British Court proposed to the Imperial Courts, a congress, upon two preliminary conditions, the rupture of the treaty with France, and the return of America to their obedience. The two Imperial Courts have since proposed the enclosed articles. Spain and France have prepared their answers. England has not answered yet.—And no ministers are yet commissioned or appointed by any power. If she accepts the terms, I should not scruple to accept them too, excepting the armistice and statu quo. But I mean I should not insist upon a previous explicit acknowledgment of the sovereignty of the United States before I went to Vienna. I see nothing inconsistent with the character or dignity of the United States, in their minister going to Vienna, at the same time when ministers from the other powers are there, and entering into treaty with a British minister, without any acknowledgment explicitly of our independence, before the conclusion of the treaty. The very existence of such a congress would be of use to our reputation. But I cannot yet believe that Britain will wave her preliminaries. She will still insist upon the dissolution of the treaty, and upon the return of the Americans under their government. This, however, will do no honor to her moderation and pacific sentiments, in the opinion of the powers of Europe.Something may grow out of these negociations, in time, but it will probably be several years before any thing can be done.Americans only can quicken these negociations by decisive strokes. No depredations upon their trade; no conquests of their possessions in the East or West Indies will have any effect upon the English to induce them to make peace, while they see they have an army in the United States, and can flatter themselves with the hope of conquering or regaining America. Because they think, that with America under their government, they can easily regain whatever they may loose now in any part of the world. Whereas the total expulsion or captivity of their forces in the United States, would extinguish their hopes and persuade them to peace, sooner than the loss of every thing else. The belligerent powers and the neutral powers may flatter themselves with the hopes of a restoration of peace, but they will all be disappointed, while the English have a soldier in America. It is amazing to me


that France and Spain do not see it, and direct their forces accordingly. I have the honor to be,John Adams.President of Congress.As I received no answer to my letter to the Comte De Vergennes, of the 13th of July; and as I was very desirous of obtaining his sentiments, or at least some further information or explanations from him, I wrote again with this view on the 16th.Paris, July 16, 1781.Sir,Since my letter of the 13th, upon further reflection, I have thought it necessary to explain myself a little more particularly, in some points, to your excellency.If I comprehend the facts, the British Court first proposed to the Imperial Courts, a congress and a mediation, upon two conditions. 1. The dissolution of the treaties between France and the United States. 2. The return of the Americans under the British government. In consequence of this proposal from St. James’s, the two Imperial Courts have made the proposition of the articles, (which were shewn to me) to the courts of France, Spain and England, neither of which has yet given its answer. Their Imperial Majesties have omitted the two conditions which the British court insisted on as preliminaries, and mean to admit a representative of the United States to the congress, to negociate separately with the British minister, without ascertaining the title or character of the American representative, until the two pacifications shall be accomplished.I am, in my own mind, apprehensive, though I devoutly wish I may be mistaken, that the British court, in their answer to the articles, will adhere to their two preliminaries. It is very convenient for the English to hold up the idea of peace; it serves them to relieve their credit, at certain times when it is in distress; it serves to disconcert the projects of the neutral powers to their disadvantage; it enables their friends in the United Provinces, to keep the Dutch nation in that state of division, sloth and inactivity, from which they derive so much plunder, with so much safety. But I cannot persuade myself that the English will soberly think of peace, while they have any military force in the United States, and can preserve a gleam of hope of conquering or regaining America. While this hope remains, no depredations on their commerce, no loss of dominions in the East or West Indies, will induce them to make peace; because they think that, with America re-united to them, they could easily regain whatever they may now loose.—This opinion of theirs may be extravagant and enthusiastical, and they would not find it so easy to recover their losses; but they certainly entertain it, and while it remains, I fear they will not make peace.Yet it seems they have negociated themselves into a delicate situation. If they should obstinately adhere to their two preliminaries against the advice of the two Imperial Courts, this might seriously affect their reputation, if they have any, for moderation and for pacific dispositions, not only in these courts, but in all the courts and countries in Europe, and they would not easily answer it to their own subjects, who are weary of war.

Peace is so desirable an object, that humanity, as well as policy, demands of every nation at war, a serious attention to every proposition which seems to have a tendency to it, although there may be grounds to suspect that the first proposer of it were not sincere.I think that no power can judge the United States unreasonable in not agreeing to the statu quo, or the armistice.But perhaps I have not been sufficiently explicit upon another point.The proposal of a separate treaty between the British minister and the representative of the United States, seems to be a benevolent invention to avoid several difficulties. Among others—1. That England may be allowed to save her national pride, by thinking and saying that the independence of America was agreed to voluntarily, and was not dictated to her by France and Spain. 2. To avoid the previous acknowledgment of American independence, and the previous ascertainment of the title and character of the American representative, which the Imperial Courts may think would be a partiality, inconsistent with the character of mediators, and even of neuters, especially as England has uniformly considered any such step as an hostility against her, though I know not upon what law of nations or of reason. I cannot see that the United States would make any concession or submit to any indignity, or do any thing inconsistent with their character, if their minister should appear at Vienna, or elsewhere, with the ministers of other powers, and conduct any negociations with a British minister, without having the independence of the United States, or his own title and character acknowledged or ascertained by any other power, except France, until the pacification should be concluded. I do not see that America would loose any thing by this, any more than by having a minister in any part of Europe, with his character unacknowledged by all the powers of Europe.In order to remove every embarrassment, therefore, as much as possible, if your excellency should be of the same opinion, and advise me to it, I would withdraw every objection to the congress, on the part of the United  States, and decline nothing but the statu quo and the armistice, against which such reasons might be given, as, I think, would convince all men that the United States are bound to refuse them. If your excellency should think it necessary for me to assign these reasons particularly, I will attempt some of them: But it is sufficient for me to say to your excellency, that my positive instructions forbid me to agree either to the armistice or statu quo.I have the honor to be, &c.John Adams.His Excellency the Compte De Vergennes.Two days after this, I received a letter from court, of which the following is a translation.

 À Versailles, the 18th of July, 1781.I have received, sir, the letter which you did me the honor to write me, on the 13th of this month. It was in consequence of the confidence which I place in your information (vos Lumieres) and in your zeal for your country, that I have committed to you, in confidence, the propositions of the two Imperial Courts, and that I have requested you to make such observations on them as you shall judge them susceptible of. Things are not yet sufficiently advanced, to permit them to be communicated to the two mediating courts. As you have seen in our project of an answer, there are preliminaries to be settled and inserted, in regard to the United States, and as long as they shall remain unsettled, you cannot appear, nor, by consequence, allow yourself to perform the smallest ministerial act towards the two mediators. By doing so, you would expose yourself to the risque of compromising, to no purpose, (en pure perte) the character with which you are invested.I have the honor to be, most perfectly, sir, your most obedient and most humble servant,De Vergennes.Mr. Adams.This letter was addressed in these words: "A Monsieur Adams, agent des Etats Unis de L’Amerique Septentrionale a l’hotel de Valois, rüe de Richlieu, a Paris, (franked) de Vergennes"—all in the hand writing of the clerk who wrote the letter. The letter was signed by the Compte De Vergennes. Whether the word "agent" was a blunder of the clerk, or the art and design of the Comte, is of no consequence now. He knew I was a minister plenipotentiary, both for peace, and to the states of Holland; but what reason he had for avoiding to acknowledge it, I know not. It excited some reflections and suspicions at the time, because it seemed to be conformable to the views of the mediating courts, which the court of France ought not to have countenanced.To this letter I wrote immediately the following answer:Paris, July 18, 1781.

Sir,I have received the letter which your excellency did me the honor to write me this day.I assure your excellency I never had a thought of appearing upon the scene, or of taking, ministerially or otherwise, any step towards the two mediators. I must confess to your excellency, that I have too many jealousies of the motives, and too many apprehensions of the consequences of this negociation, to be willing to take any part in it, without an express vocation. The English are tottering on such a precipice, and are in such a temper, that they will not hesitate at any measure which they think can move every latent passion, and awaken every dormant interest in Europe, in order to embroil all the world. Without looking much to consequences, or weighing whether the quarrels they wish to excite, will be serviceable to them or not, they seem to think, the more confusion they can make, the better. For which reason, my fears from the proposed mediation are greater than my hopes.Nevertheless, if properly called upon, it will be my duty to attend to every step of it. But there are many questions arising in my mind, upon which, in due time, I should wish to know your excellency’s opinion.The two Imperial Courts have proposed that there should be an American representative at the congress. This is not merely by implication, but expressly acknowledging, that there is a belligerent power in America, of sufficient importance to be taken notice of, by them and the other powers of Europe. One would think, after this, that the two Imperial Courts would have communicated their propositions to congress. The propositions they have made, and communicated to the courts of France, Spain, and England, imply that America is a power, a free and independent power, as much as if they had communicated them also to congress at Philadelphia.Without such a formal communication and an invitation to the United States in Congress or to their representative here, by the two imperial courts, I do not see how an American minister can, with strict propriety, appear at the proposed congres, at Vienna, at all. I have never heard it intimated that they have transmitted their propositions to Philadelphia. Certainly I have received no instructions from thence. Nor have I received any intimations of such propositions from any minister of either of the mediating courts, although, as my mission has been long public and much talked of, I suppose it was well known to both, that there was a person in Europe, vested by America with power to make peace. It seems, therefore, that one step more might have been taken, perfectly consistent with the first, and that it may yet be taken, and that it is but reasonable to expect that it will be.How is the American minister to know that there is a congress, and that it is expected that he should repair to it? And that any minister from Great Britain, will meet him there? Is the British court or their ambassador to give him notice? This seems less probable than that the mediators should do it.The dignity of North America does not indeed consist in diplomatic ceremonials, or any of the subtleties of etiquette. It consists solely in reason, justice, truth, the rights of mankind, and the interests of the nations of Europe, all of which, well understood, are clearly in her favor. I shall therefore, never make unnecessary difficulties, on the score of etiquette, and shall never insist on any thing of this sort, which your Excellency, or some other minister of our Allies, shall not advise me to, as indispensable. And therefore I shall certainly go to Vienna, or elsewhere, if your Excellency should invite or advise me to go—But as these reflections occurred to me upon the point of propriety, I thought it my duty to mention them to your Excellency.I have the honor to be, &c.John Adams.His Excellency the Comte de Vergennes.

In my next I shall send you some more letters.

				
					John Adams.
				
				
			